Filed 5/6/16 P. v. Blankenship CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068850

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD176815)

ARTEMUS BLANKENSHIP,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, David J.

Danielsen, Judge. Affirmed in part and reversed in part with directions.

         Anthony J. Dain, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Kelley Johnson and A. Natasha

Cortina, Deputy Attorneys General, for Plaintiff and Respondent.
       This appeal follows the granting of relief under the Three Strikes Reform Act

(Prop. 36; Pen. Code,1 § 1170.126) and the denial of additional relief under Proposition

47 (§ 1170.18; the Safe Neighborhoods and Schools Act). Appellant does not challenge

the trial court's decision regarding section 1170.126, but does contend the trial court erred

in denying his request for additional relief under section 1170.18.

       In 2004, Artemus Blankenship was convicted of first degree robbery (§ 211);

second degree burglary (§ 459) and petty theft after a prior theft conviction (§§ 484, 666).

He was also found to have suffered two serious felony prior convictions (§ 667,

subd. (a)(1)) and three strike priors (§ 667, subds. (b)-(i)). Blankenship was sentenced to

an indeterminate term of 60 years to life.2

       In September 2015, the court granted Blankenship's request for relief and recalled

and resentenced the second degree burglary and petty theft convictions. Blankenship was

sentenced to a total term of 41 years to life.

       Blankenship's companion petition under section 1170.18 requested that the

burglary conviction and the petty theft after a prior conviction be reclassified as

misdemeanors. The trial court denied both requests.

       Blankenship appeals contending the petty theft conviction should be reclassified as

a misdemeanor. He also contends the burglary conviction should be reclassified as the

newly created offense of shoplifting under section 459.5.




1      All further statutory references are to the Penal Code unless otherwise specified.
2      The sentence for the petty theft conviction was stayed under section 654.
                                                 2
        The People concede the petty theft after a prior conviction must be reduced to a

misdemeanor. The People contend, however, that the burglary offense in this case does

not qualify as shoplifting because Blankenship did not enter the building with the intent

to commit common law larceny and he did not intend to steal merchandise available for

sale.

        We will accept the People's concession as to count 3, however, we will conclude

the current offense qualifies for reclassification as shoplifting as it is defined by section

459.5. Accordingly, we will reverse the trial court's order and remand with directions to

grant the requested relief.

                                 STATEMENT OF FACTS

        Blankenship committed a residential robbery, during which he took the victim's

credit card and personal identification number (PIN). Blankenship then entered a Target

store and used the card to withdraw $350 from an ATM.

                                        DISCUSSION

        Blankenship contends the trial court's analysis of sections 459.5 and 490a was

flawed. He argues that the intent to commit larceny as used in section 459.5 must be read

consistently with the case law analyzing the same language in section 459. The People,

on the other hand, argue we should focus on the common sense meaning of the term

"shoplifting" and give it a dictionary meaning without reference to sections 459 and 490a.

The People also argue that Blankenship did not enter the Target store with the intent to

commit theft or larceny. They contend he entered with the intent to commit identity

theft. Regarding the People's latter position, we simply respond he was charged with and

                                               3
convicted of entering a building with the intent to commit theft, which we find entirely

consistent with case law analyzing sections 459 and 490a.

       The question presented here is whether we restrict our analysis of section 459.5 to

the dictionary meaning of the term shoplifting or whether we should interpret the

statutory language in light of well-established definitions existing prior to the enactment

of section 459.5. We opt for the latter approach.

                                       Legal Principles

       Proposition 47 added section 1170.18, which allows "[a] person currently serving

a sentence for a conviction, whether by trial or plea, of a felony or felonies who would

have been guilty of a misdemeanor under [Proposition 47 had it] been in effect at the time

of the offense" to "petition for a recall of sentence" and request resentencing. (§ 1170.18,

subd. (a).) A person seeking resentencing under section 1170.18 must show he or she fits

the criteria in subdivision (a). If the person satisfies the criteria the person shall have his

or her sentence recalled and resentenced to a misdemeanor, unless the court, in its

discretion, determines that resentencing the petitioner would pose an unreasonable risk of

danger to public safety. (§ 1170.18, subd. (b); T. W. v. Superior Court (2015) 236
Cal. App. 4th 646, 649, fn. 2.)

       Relevant here, Proposition 47 also added a new crime of shoplifting, which is

defined as "entering a commercial establishment with intent to commit larceny while that

establishment is open during regular business hours, where the value of the property that

is taken or intended to be taken does not exceed nine hundred fifty dollars ($950)."

(§ 459.5, subd. (a).)

                                               4
       In interpreting section 459.5, Blankenship urges we look to section 490a for

guidance. Section 490a provides, "[w]herever any law or statute of this state refers to or

mentions larceny, embezzlement, or stealing, said law or statute shall hereafter be read

and interpreted as if the word 'theft' were substituted therefor."

       Specifically, our issue requires us to find the correct interpretation of the term

"larceny" as used in section 459.5. " 'In interpreting a voter initiative like [Proposition

47], we apply the same principles that govern statutory construction.' [Citation.] " 'The

fundamental purpose of statutory construction is to ascertain the intent of the lawmakers

so as to effectuate the purpose of the law. [Citations.]' " [Citation.] In the case of a

provision adopted by the voters, 'their intent governs.' [Citation.] [¶] 'In determining

such intent, we begin with the language of the statute itself.' [Citation.] We look first to

the words the voters used, giving them their usual and ordinary meaning. " 'If there is no

ambiguity in the language of the statute, then . . . the plain meaning of the language

governs.' " [Citation.] "But when the statutory language is ambiguous, 'the court may

examine the context in which the language appears, adopting the construction that best

harmonizes the statute internally and with related statutes.' " [Citation.] [¶] In

construing a statute, we must also consider " 'the object to be achieved and the evil to be

prevented by the legislation.' " [Citation.] 'When legislation has been judicially

construed and a subsequent statute on a similar subject uses identical or substantially

similar language, the usual presumption is that the Legislature [or the voters] intended the

same construction, unless a contrary intent clearly appears.' " (People v. Rivera (2015)

233 Cal. App. 4th 1085, 1099-1100.)

                                              5
                                        B. Analysis

       The People contend Blankenship did not commit shoplifting when he entered a

Target store with the intent to commit theft by false pretenses because shoplifting

requires an intent to commit larceny. Also, the People argue section 490a is inapplicable

because it does not redefine larceny as any theft. We are not persuaded by these

arguments. Historically, the term "larceny" as used similarly in the burglary statute has

been interpreted to include all thefts, including theft by false pretenses. (People v. Dingle

(1985) 174 Cal. App. 3d 21, 30; People v. Nguyen (1995) 40 Cal. App. 4th 28, 31; People v.

Parson (2008) 44 Cal. 4th 332, 353-354.)

       In People v. Williams (2013) 57 Cal. 4th 776 (Williams), our high court discussed

whether a man who committed theft by false pretenses and subsequently pushed a

security guard in an attempt to flee could satisfy the "felonious taking" requirement of

robbery. (Id. at pp. 779-780.) One element of robbery, which is not present in any other

type of theft, is the "felonious taking" requirement. The defendant argued that the

"felonious taking" requirement could only be satisfied by the crime of theft by larceny,

and not theft by false pretenses. (Id. at p. 781.) The court, after analyzing the common

law meanings of the different theft offenses, found that larceny is a necessary element of

robbery. (Id. at pp. 786-787.) Thus, Williams held that theft by false pretenses could not

support a robbery conviction, because only theft by larceny could fulfill the "felonious

taking" requirement.

       The analysis in Williams, supra, 57 Cal. 4th 776 is distinguishable from our current

issue of whether section 459.5 can be satisfied by theft by false pretenses. This is

                                             6
because the term "larceny" is not actually present in the statute defining robbery (§ 211).

As such, Williams looked at the common law meaning of larceny in order to reach the

conclusion that larceny is a necessary element of robbery. Therefore, the court was not

analyzing the statutory interpretation of the term "larceny," but was analyzing the

common law meanings and relations of the different theft crimes.

       Conversely, in People v. Nguyen (1995) 40 Cal. App. 4th 28 (Nguyen), we

discussed whether a defendant could be convicted of burglary for entering the premises

of another with the intent to commit theft by false pretenses. Nguyen held that the term

"larceny" as used in the burglary statute included theft by false pretenses. In reaching our

conclusion, we noted that section 490a shows "the Legislature has indicated a clear intent

that the term 'larceny' as used in the burglary statute should be read to include all thefts,

including 'petit' theft by false pretenses." (Id. at p. 31.) The Nguyen holding is more on

point with the issue here, because, unlike Williams, supra, 57 Cal. 4th 776, we analyzed

the interpretation of the term "larceny" as used in a statute.

       Additionally, the People argue, in enacting section 459.5, the voters intended to

restrict its application to stealing goods or merchandise openly displayed in retail stores.

The People assert that "shoplifting" has long and commonly been understood to

encompass only the theft of openly displayed merchandise from commercial

establishments. As such, the People contend the voters' reasonable belief was that the

crime of "shoplifting" referred only to the common understanding of that crime.

However, in viewing the plain text of the statute, we find nothing to support that

contention. Had the voters intended for "shoplifting" to be confined to that limited

                                               7
meaning, that intention could have easily been expressed in the text of the statute.

Instead, the statute was worded substantially similar to the burglary statute (§ 459), which

has been judicially interpreted to encompass all thefts. As previously noted, "[w]hen

legislation has been judicially construed and a subsequent statute on a similar subject

uses identical or substantially similar language, the usual presumption is that the

Legislature [or the voters] intended the same construction, unless a contrary intent clearly

appears." (Rivera, supra, 233 Cal.App.4th at p. 1100.) We find no indication that a

distinction was intended to be made between sections 459 and 459.5 in regard to the

interpretation of the term "larceny."

       Since the trial court's decision in this case there have been several appellate

decisions discussing section 459.5. In People v. Triplett (2015) 244 Cal. App. 4th 824

(review granted Apr. 27, 2016, S233172), the Third District Court of Appeal held that

entry into a bank with the intent to cash stolen checks in an amount less than $950

qualified as "shoplifting" under the new statute. In People v. Root (2016) 245
Cal. App. 4th 353, this court held that entry into a bank to cash forged checks in an amount

less than $950 qualified as shoplifting. In People v. Valencia (2016) 245 Cal. App. 4th
730, the Third District upheld its earlier analysis of section 459.5. In Valencia the court

found that entry into a business to purchase prepaid phone cards with counterfeit money

also qualified under the statutory definition of section 459.5.

       The People direct our attention to People v. Bias (2016) 245 Cal. App. 4th 302

(Bias). In that case the Second Division of this court reached an opposite conclusion

from that reached in the cases just cited. The court in Bias did not analyze the impact of

                                              8
section 490a nor the historic analysis of the term larceny as used in theft-related cases.

The opinion in Bias seems to rely on two grounds. First, the court accepted the "common

sense" definition of shoplifting, which, unfortunately is not contained anywhere in

section 1170.18. Further, the court concluded that Bias entered the bank with the intent

to commit identity theft, not "theft." We do not have the language of the information in

the opinion, so we do not know the charged basis for the burglary count. The opinion

does not identify any identity theft count in its discussion. Whatever the basis for the

court's conclusion that Bias entered with the intent to commit identity theft in that case, in

our case Blankenship was charged with, and convicted of entering the store with the

intent to commit theft. We are not persuaded by the court's analysis in Bias and will

continue to adhere to the view that the term larceny as used in section 459.5 must be

interpreted in light of the case law interpreting that language in section 459.

       Consistent with the court's view in Bias, supra, 245 Cal. App. 4th 302, the People

urge us to apply the definition of "shoplifting" as used in dictionaries and as discussed in

Wharton's treatise on criminal law (3 Wharton's Criminal Law (15th ed. 2015) § 343).

We decline to take that approach. The statute does not contain any definition of

shoplifting other than setting forth the elements of the offense in the specific language of

section 459.5. We decline to speculate whether the voters had to resort to dictionaries in

formulating their views on the statute. We find it even more unlikely that they were

familiar with Wharton's criminal law treatise. Indeed, we wonder how many law-trained

professionals have considered that resource. In short we remained satisfied that analysis



                                              9
of the language of the statute, in light of the case law defining the terms, is the best

indicator of the voters' intent.

       Our interpretation is consistent with the voters' overall intent in passing

Proposition 47. Proposition 47 was intended to "[r]equire misdemeanors instead of

felonies for nonserious, nonviolent crimes like petty theft and drug possession, unless the

defendant has prior convictions for specified violent or serious crimes." (Ballot Pamp.,

Gen. Elec. (Nov. 4, 2014) text of Prop. 47, § 3, p. 70.) Petty theft by false pretenses is

precisely the type of nonserious, nonviolent crime Proposition 47 was aimed towards

affecting. For example, Proposition 47 also made the crimes of forgery and drafting

checks without sufficient funds of less than $950 misdemeanors. (§ 473, subd. (b);

§ 476a.) Moreover, theft by false pretenses is less likely to involve violence than a

situation where a person has the intention to steal openly displayed merchandise from a

store. To provide misdemeanors for that type of theft, but not for theft by false pretenses,

would contradict the voters' general intent of requiring misdemeanors for nonserious,

nonviolent theft crimes.

       In considering section 490a, we find that it requires us to have the word "larceny"

read as "theft" in section 459.5. As such, the "intention to commit larceny" requirement

of section 459.5 can be satisfied by the broader sense of an intent to commit theft. Thus,

an intent to commit theft by false pretenses would satisfy that element. Not only is this

consistent with prior case law regarding the interpretation of the term "larceny" as used in

section 459, but it is also consistent with the voters' intent in passing Proposition 47.

Lastly, interpreting the term "larceny" differently in section 459.5 than we would in

                                              10
section 459 would cause the interpretations of the two related statutes to be inconsistent

and would ignore the mandate of section 490a.

                                       DISPOSITION

       The order denying Blankenship's petition to reduce the burglary count to

shoplifting and the petty theft after a prior conviction to petty theft is reversed, with

directions to grant the petition. The order granting relief under section 1170.126 is

affirmed.




                                                                               HUFFMAN, J.

WE CONCUR:



              BENKE, Acting P. J.



                       HALLER, J.




                                              11